FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 23, 2021

                                      No. 04-21-00183-CV

                 IN THE INTEREST OF D.H.G. AND M.E.G., CHILDREN

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-PA-02241
                          Honorable Peter A. Sakai, Judge Presiding


                                         ORDER
        This an appeal from an order terminating appellant’s parental rights. Appellant has filed a
brief with an appendix containing a letter that identifies the minor children and appellant by
name. The Texas Rules of Appellate Procedure prohibit the filing of documents that disclose the
minor’s name and require that such information be redacted before filing. See TEX. R. APP.
P. 9.8(b)(1).
          We therefore STRIKE appellant’s brief and ORDER that the brief and appendix,
appropriately redacted, be refiled within three days of this order.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of July, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court